Ladd, J.
appeal? want7: appellant? m The two cases are submitted together. White was convicted under one indictment and Tate and Link under another, each alleging the maintenance of a liquor nuisance in a certain building; and in each ease a writ of abatement was issued, ordering the sheriff to securely close the building for one year. The parties stipulated that none of them owned any interest in the premises described and that the fines and costs had been paid. Manifestly, then, defendants are in no manner concerned in whether the buildings are securely closed or not; and, as they have no interest in the controversy, their appeal should be and is — Dismissed.
Deemer, C. J., Gaynor and Salinger, JJ., concur.